                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

FRANK WIGINTON, II                                                                   PLAINTIFF

VS.                                                 CIVIL ACTION NO. 1:19-CV-219-SA-DAS

FRAYSER QUALITY, LLC                                                              DEFENDANT

                                     ORDER OF RECUSAL

       The above styled and numbered case was assigned to Chief United States District Judge

Sharion Aycock on December 3, 2019. Judge Aycock, on her own motion, hereby RECUSES

herself from this cause.

       It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge.

       This, the 27th day of January, 2020.

                                                     /s/ Sharion Aycock
                                                    UNITED STATES DISTRICT JUDGE
